departmentofthetreasury internal_revenue_service washington d c tax_exempt_and_government_entities_division aug uniform issue list xx xxx xxxxx xxx xx legend taxpayer ira financial_institution a financial_institution b property dear xxxxx xxxxx xxx xx xxxxx xxx xx xxxxx xxxxx xxx xx this is in response to your letter dated date as supplemented by correspondence dated date date date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that property was distributed from ira taxpayer asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to an unrequested ira distribution caused by his failure to provide a required annual valuation of property and that he received notice of the unrequested distribution after the day period expired taxpayer represents that in he established ira with financial_institution a taxpayer also represents that ira established a single member which in turn invested in property in taxpayer received a notice cp2000 indicating a tax_liability arising from property because it was distributed from ira in taxpayer claims that he had no prior knowledge of the distribution_of_property taxpayer contacted financial_institution a to inquire about the distribution_of_property upon which time he discovered that financial_institution a was sold to financial_institution b a representative from financial_institution b informed taxpayer that property was distributed because taxpayer failed to provide financial_institution b with an annual market valuation as was required to maintain an ira taxpayer asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to the fact that he did not receive notice that property was distributed until after the day rollover period expired based on the facts and representations you request a ruling that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution_of_property from ira sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the if dividual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 6otn day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 related to required minimum distributions under sec_401 a and incidental death_benefit requirements of sec_401 a sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement rev_proc 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances includi ng errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability taxpayer has acknowledged that he failed to comply with financial_institution b's annual valuation requirement resulting in the distribution_of_property from ira in addition taxpayer has not provided sufficient evidence establishing property was held in an ira and precisely when property was distributed from ira taxpayer has also not provided sufficient evidence that any of the factors enumerated in revproc_2003_16 prevented him from timely completing the rollover therefore pursuant to sec_408 of the code the service hereby declines to waive the 60-day rollover requirement with respect to the distribution_of_property from ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative if you wish to inquire about this ruling please contact xxxxx at xxxxxxx please address all correspondence to se t ep ra t2 enclosures deleted copy of ruling letter notice of intention to disclose cc xxxxx xx xxx xx xxx - - - --------- -
